Title: To Benjamin Franklin from Charlotte de Cheminot, 1 September 1781
From: Cheminot, Charlotte de
To: Franklin, Benjamin


Monsieur
paris ce 1er septembre 1781
Cest avec reconnoissance que je recois la grace que vous me faite, en axceptant ma soupe pour samedy 8 du courant avec monsieur votre fils, qui comblera lhoneur que vous me faite, mais plus ce plaisir me tient a coeur, et plus je craint que mr Keay nay mal entendue, pour quil ny ay aucune meprisse, veülliez bien monsieur men assurer par un oui qui me charmera jusq’uau moment ou jorois le bonheur de vous voir, et de vous renouvellér lhomage des sentimens de veneration et datachement que vous a vouées Monsieur votre tres humble obeisante servante
DE CHEMINOT

rue neuve des mathurins la 8me porte par la chaussée dantin mr le chevalier de quentin me charge de vous presenter monsieur ces plus respectueux homages.
  a mr francklin

